This Court will not review exceptions to a referee's report unless they are passed upon by the court below, and the rulings of the court below are especially assigned as error in the transcript on appeal to the Supreme Court.
Exceptions and assignments of error relied upon on appeal to the Supreme Court should be taken and stated in the record to findings of fact and conclusions of law made by the court below. Rules of Practice in the Supreme Court, Rule 19(3) and 21, 185 N.C. p. 794-5.
On the present record this was not done. There is no evidence in the record. From the record the only assignment of error from the Rules that we can consider is to the judgment of the court below, to which exception and assignment of error is made to this Court. This was a consent reference. As to reserving trial by jury in compulsory references, see Jenkins v. Parker,ante, 188.
From the findings of fact by the court below, we can discover no reversible or prejudicial error on the record. Therefore the judgment of the court below is
Affirmed.